DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ELECTION/RESTRICTION 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
DRUG CAPABLE OF DECREASING THE BLOOD GLUCOSE LEVEL
the composition does not include a drug capable of decreasing the blood glucose level in the patient and/or where the apparatus is not capable of injecting a composition comprising a drug capable of decreasing the blood glucose level in the patient as in claim 21
the composition further includes a drug capable of decreasing the blood glucose level in the patient and/or where the apparatus is capable of injecting a composition comprising a drug capable of decreasing the blood glucose level in the patient as in claim 22
FIRST COMPOSITION IS SINGLE-PHASE OR TWO-PHASE
the first composition is a single-phase solution as in claim 27
the first composition is a two-phase mixture as in claim 47
Applicant is required, in reply to this action, to elect a single species from each of the headers above to which the claims shall be restricted if no generic claim is finally held to be allowable; applicant is required to elect one of species a or b, and to elect one of species c or d. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least the following claim(s) are generic:  independent claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species a and b lack unity of invention, and species c and d lack unity of invention because even though the inventions of these groups require the technical feature of: 
A method of treating congenital hyperinsulinism in a subject, the method comprising: 
	(a) parenterally administering to the subject a first composition comprising a glucagon, a glucagon analogue, or a salt form of either thereof; and 
	(b) optionally administering to the subject a second composition comprising glucose, a glucose analogue, or a salt form of either thereof, 
wherein administration of the first composition sufficiently increases blood glucose level in the subject such that the second composition is not administered or the second composition is administered at a glucose infusion rate (GIR) of less than 20mg/(kg*min).
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Green et al. (WO 2006/004696 A2).
Green et al. discloses a method of treating congenital hyperinsulinism in a subject (Abstract- reducing or eliminating the risk of insulin-induced hypoglycemia, such a method is fully capable of being used to treat congenital hyperinsulinism), the method comprising: 
	(a) parenterally administering ([0072] “parenteral administration is performed by means of an infusion pump”) to the subject a first composition comprising a glucagon ([0013] “administering an amount of glucagon to a patient”),and 
	(b) optionally administering to the subject a second composition comprising glucose ([0196] “the use of IV 5% Dextrose (if the plasma glucose decreases below 90 mg/dl)”),
wherein administration of the first composition sufficiently increases blood glucose level in the subject such that the second composition is not administered ([0197] “The dose of glucagon administered is individualized based on previous studies. The selected dose is the highest dose that does not cause hyperglycemia (> 180 mg/dl) in each individual study subject.”, “If during the study, it is found that the subject's plasma glucose begins to decrease and consistently falls below 90 mg/dl on 2 consecutive occasions, the dose of the continuous glucagon infusion is titrated upwards by 25% to counter the fall in plasma glucose” when the plasma glucose is above 90 mg/dl the second composition is not administered). 
A telephone call for an oral election was not made due to the complicated nature of this election requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783